Title: To Benjamin Franklin from John Read, 17 June 1766
From: 
To: 


Dear Brother
Philada: 17th June 1766
Inclosed I send You a Copy of a letter to reinstate me again into the Kings service how long it may last I know not I have agreed to go to Execute that business, under the disadvantages ariseing from the great Expence of traveling in hopes I may be allowed something at London for former Expencies as per my letter to You of the 21st May which I hope You have received. If You can serve me it Will lay me under great obligations to You.
Mr. Franks here tels me he wrote to Mr. Franks one of the Contractors in London very warmly recomending me to him, to get me apointed Commissary for the South West Districkt otherwise cauld the Pennsilvania Districkt and If posoble to Obtaine rank in the Army [torn: such as p]uts one upon a futing [footing] to do business with Officers, &ca.

I have wrote several letters formerly but Supose You have much other buseness upon Hands but should be glad to have a line or two to Know if any aplications have been made or If it be posoble any can be made. Mr. Leake thinks a frind in England could Easely get me upon the Establisment Espetialy for One who has served so long and Don so much publick business as I have.
Mr. Allin has Roundly Asserted and that in the House that You was the great Cause of Bringing on the Stam[p] Act, it makes a good Deal of noise. I hear a Number of Your Frinds and some that loves You very well say they Hope and wish You will fall upon some method of Convincing the Publick of the falshood of his Assertions. Docter Smith has Said Somthing in religous Polliticks that has greatly Iretated the Prisbetearen Clerge the Sinod at New York have nominated Some Wits of the laiety to handle him it relats to the haveing of an American Bishop of which Smith has great Hopes of the apointment. I am Dear Sir Your Loving and Efechonate Brother
John Read
 
Addressed: To / Benjamin Franklin Esqr: / Craven Street / Lond[on]
Endorsed: Bror J. Read June 17. 1766 Wants Rank &c
